DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words (37 CFR 1.72).  See MPEP § 608.01(b).
The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The last paragraph, i.e. “[Selected Drawing] FIG 1”, should be deleted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kono et al. (JP 2011-091281 A) in view of Katayama et al. (JP 2005-317924 A). See provided English language abstracts and Machine Translation.
Regarding claim 1, Kono et al. disclose a magnetic “sheet” comprising a “sheet-shaped” sintered body (Title: ferrite sintered compact part), wherein the sintered body contains Mn-Zn ferrite as a main component (Abstract “Use” and “Claims”), and wherein the residual stress of the sintered body in toto is desired to be reduced or eliminated (Abstract and Machine Translation, page 3 last two paragraphs (including bridging page 4), and Paragraph 0009).
First, the Examiner acknowledges that Kono et al. is directed to a drum-shaped core versus what might be conventionally termed a “sheet”, though the Examiner notes that Kono et al. disclose thickness values that fall within the range of claim 2 (page 6 disclosing values of 1 – 5 mm, or 1000 – 5000 microns).  While the Examiner deems that “sheet-shaped” does not convey a distinction over a drum-shaped core product giving the overlapping thickness ranges implied in Kono et al., the Examiner acknowledges this distinction.
However, Katayama et al. teach a similar ferrite material, also with explicit recitation of the need to reduce or eliminate residual stress in toto (Abstract: Problem to be solved; first paragraph on page 2; first two paragraphs on page 3; first full paragraph on page 4; etc.), wherein the inductor (same use as in Kono et al.) is a sheet-formed inductor versus a drum-core inductor (Abstract), wherein each of the ferrite sheets have thickness values on the order of 40 microns (example 1).  While Katayama et al. doesn’t use a Mn-Zn ferrite, they do use Mg-Zn ferrites, etc. and it is well established in the inductor arts that there are two broad classes of inductors: drum-core inductors and multilayer sheet-formed inductors.  Katayama et al. provides linkage that both these types of inductors are concerned with residual stress generation in toto throughout the inductor magnetic body, be it a drum-core shape or a ‘sheet-formed’ shape.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kono et al. to apply to a sheet-form shaped inductor having thickness values as low as 40 microns as taught by Katayama et al., since both types of inductors use similar ferrite materials and both have similar concerns over residual stress.
Second, neither reference explicitly discloses the claimed difference in residual stress at a surface portion or a core portion.  Both references do recognize that residual stress in toto is bad and can be reduced or, perhaps, even eliminated entirely via deposition at room temperature (Kono et al.), controlled cooling (both references), using a ZrSiO4 additive (Katayama et al.), etc.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the overall residual stress throughout the entire magnetic body to be less than the claimed 20 MPa (10 MPa in claim 3) through routine experimentation, especially given the teaching in both references regarding the desire to completely eliminate all residual stress (i.e. ~0 MPa at both surface and center) in the magnetic body/sheet.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, as noted above, the thickness value is either met by Kono et al. (1 mm =1000 microns) or rendered obvious by the combined teachings of using a sheet-formed inductor where each magnetic sheet has thickness values on the order of 40 microns (Katayama et al., example 1).
Regarding claim 3, as noted above, a teaching of going to ~0 MPa throughout the entire magnetic sheet/body would read on a difference of less than 10 MPa.
Regarding claim 4, regardless of the component forming the stress, a teaching of a desire of 0 overall stress would be applicable.  However, the Examiner also notes that Katayama et al. provides clear teaching that residual stress is made up of both compressive stress components and tensile stress components (first full paragraph on page 4).
Regarding claims 5 and 6, these are nominal uses of inductors, but are also rendered obvious by explicit disclosure of said use in Katayama et al. (entire disclosure, but especially page 1 and last full paragraph of page 3).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while no claim has been indicated as allowable due to the Examiner’s concern regarding the general teachings in the art that any residual stress is bad in the magnetic layer (i.e. a desire for near 0 MPa at both surface _and_ center), the Examiner acknowledges that it is unclear if this is actually obtainable without undue experimentation.  I.e. in the tubing art in cited, but not applied, Pohl reference, it talks about reducing bad residual stress to acceptable levels…. Levels that are well over 200 MPa (20 times the claimed maximum difference).  This is an older reference (1991) and in a different art (tubing versus sheet-form inductors), so it is unclear how relevant this is to the inventive aspects, but it calls into question whether a skilled artisan could obtain differences of as small as 10 or 20 MPa throughout the magnetic body.  Applicants are invited to present concrete evidence that the general concepts and desire to “minimize” or “reduce” residual stress as put forth in Kono et al. and Katayama et al. would be incapable of achieving such a small variance (however, it is unclear to the Examiner exactly what would be needed to illustrate this).  Presently no such explicitly evidence or ‘teaching away’ has been officially made of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
October 26, 2022